DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments (see pages 10-12), filed on the 17th of November, 2021, with respect to the rejection(s) of Claims 1-3, 7-11 and 15-29 under 35 U.S.C. 103 as being unpatentable over EP 3565298 A1 to Xu et al. (Xu) as disclosed in the IDS, in view of Publication No.: US 2020/0351638 A1 to Kim et al. (Kim) and Claim 30 under 35 U.S.C. 103 as being unpatentable over Xu as disclosed in the IDS, in view of Kim and further in view of Publication No.: US 2019/0182881 A1 to Teyeb et al. (Teyeb) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
3.	Claims 1-30 are allowed.  Independent Claims 1, 8, 16 and 25 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘the overheat assistance indicator includes: a first value that indicates a first sum of a first desired number of a first combination of long term evolution (LTE) secondary cells (SCells), new radio (NR) primary secondary cell (PSCell), and NR SCells for downlink, a second value that indicates a second sum of a second desired number of a second combination of LTE SCells, NR PSCell, and NR SCells for uplink, or a combination thereof’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463